Title: To George Washington from Solomon Bush, 24 October 1793
From: Bush, Solomon
To: Washington, George


          
            May it please your Excellency—
            Alexandria [Va.]Octr 24th 1793
          
          The Naval Office for the Port of Philadelphia being vacant by the Death of Doctr Phile,
            Permit me to solicit the same, assuring your Excellency that shou’d I be honourd with
            the Appointment no endeavours shall be wanting in Me, to give satisfaction, and fill the
            duties of the Office.
          I humbly beg leave to call your Excellencys attention to my present situation,
            confiding in your well known goodness for the liberty I take, some time since I was
            comfortably establish’d in England in a beneficial Medical employment in which I
            continued untill the Death of An aged Father called Me to my Country to take charge of
            three helpless Orphan Sisters whose tender years demanded my Protection, and to return
            again to Europe to my Practice when the wounds I receivd in the service of my Country
            became so troublesome as to render it impossible, and during The last Winter I underwent
            another operation having half of my thigh bone extracted, this has injured my
            Constitution so much, as to put it out of my power, to follow the practice of Medicine.
            thus am I situated with a Wife and family, three Sisters, and an unfortunate Brother,
            who was deprived of his reason (in a Campaign to the Southward under Genl Green) all
            looking to Me for support; pardon my mentioning these
            circumstances, but I trust your Excellencys well know Goodness will excuse—I shoud have
            endeavour’d to laid many recomendations from the Merchants, and others of the Port of
            Philadelphia, but at present there is no communication with that unfortunate City, and
            my Friend Mr Robert Morris is at a distance—I beg leave to Inclose a Letter from that
            Gentleman on a former occasion; when I was in Nomination as first Secretary to the Board
            of Treasury under the former Congress; that Board being dissolved the appointment fell through. I have honour to subscribe
            your Excellency Obdt Hble Servt
          
            S. Bush
          
        